ORDER

PER CURIAM.
Gerard P. Hill, III (Hill), Trustee of the Gerard P. Hill Revocable Trust, appeals from a trial court Judgment and Order (Judgment) denying Hill permanent relief under a Petition to Quiet Title and for Injunction filed against Vescovo Building & Realty Co. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s Judgment is supported by substantial evidence, is not against the weight of the evidence, nor does it erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).